Motion granted to the extent of amending the memorandum decision of this court filed on December 4, 1962 by substituting in place of the third sentence in the memorandum decision the following: “ Plaintiff obtained a judgment of separation on April 11, 1957 which provides for the payment of a substantial sum annually for the support of plaintiff and the child.” The order of this court entered on December 4, 1962 is amended so as provide that the reversal be, without costs to either party. Concur - Breitel, J. P., Valente, Steyens, Steuer and Bergan, JJ.